UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA

_____________________________
                                )
SHAWKI AWAD BALZUHAIR,          )
                                )
          Petitioner,           )
                                )
          v.                    )   Civil Action No. 08-1238 (RWR)
                                )
ROBERT GATES et al.,            )
                                )
          Respondents.          )
                                )


                                ORDER

     A petition for habeas corpus relief was filed on behalf of

Guantánamo Bay detainee Shawki Awad Balzuhair purportedly by a

“next friend.”   On July 29, 2008 Judge Hogan issued an Order in

this case requiring petitioner’s counsel to file a signed

authorization from the petitioner to pursue the action, or a

declaration by counsel that states that the petitioner directly

authorized counsel to pursue the action and explains why counsel

was unable to secure a signed authorization.   Petitioner’s

counsel have not complied with that Order and have provided no

evidence of direct authorization of representation despite

traveling to Guantánamo Bay two times.   Respondents have moved to

stay the case until petitioner’s counsel complies with Judge

Hogan’s Order.   Because petitioner’s counsel has not complied

with Judge Hogan’s Order which was explicitly directed at cases

filed by next friends, and because staying petitioner’s case is a
                                -2-

more equitable method of resolving this issue than dismissing the

petition without prejudice, respondent’s motion to stay the case

will be granted.   Accordingly, it is hereby

     ORDERED that respondents’ motion [88] to stay this case

pending evidence of direct authorization of representation be,

and hereby is, GRANTED, and this case will be administratively

closed.   Petitioner’s counsel may move to reopen the case upon

obtaining evidence of direct authorization of representation, in

the manner required by Judge Hogan’s Order of July 29, 2008.

     SIGNED this 10th day of March, 2009.



                                        /s/
                               RICHARD W. ROBERTS
                               United States District Judge